Citation Nr: 1442164	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-04 788A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  He also requested, and was granted, a 60 day abeyance period for the submission of additional evidence; no such evidence was received.

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus that became manifest in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  As service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on the matter or whether adequate notice was provided at the Travel Board hearing.
Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability that is due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

For a Veteran who engaged in combat with the enemy in active service, the Secretary of VA shall accept, as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of such incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that no official record of such exists.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Review of the record shows that the Veteran was awarded the Purple Heart Medal for wounds received as a result of enemy action on March 7, 1970.  His STRs are silent regarding tinnitus. 

An August 2009 report of private audiometric study notes that the Veteran reported a history of bilateral tinnitus and "a positive history of service-connected and occupational noise exposure."  

In a December 2009 statement, the Veteran recalled that he served with an artillery unit and as a door gunner in Vietnam.  He reported that he began to experience occasional tinnitus "over 30 years ago" which has progressed to "all day every day" during the last five years.  

On February 2010 VA examination the Veteran reported his tinnitus began over 30 years ago.  It was noted that he served in an artillery unit and as a door-gunner in Vietnam (without used of hearing protection devices), and following service was a policeman for 6 years, and then worked in sales many years.  The examiner opined that it is less likely than not that the Veteran's current hearing loss and tinnitus (which is an associated symptom of his hearing loss) were incurred during military service because his hearing was normal through 6000 Hz, bilaterally, at service discharge and he did not seek audiologic care until August 2009, nearly 40 years after discharge from service.  

In an April 2010 statement, the Veteran recalled that he had ringing in his ears 30 to 40 years ago.  

During his April 2014 hearing, the Veteran reiterated that he had occasional ringing in his ears in Vietnam, that it has been persistent since his service discharge, and that it has progressed to a constant tinnitus in both ears.  

The Veteran served in combat (reflected by his award of a Purple Heart) and is entitled to consideration of his claim under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b).  It is not in dispute that he has tinnitus, as tinnitus is a disability capable of lay observation by the person who experiences it, but is generally incapable of objective observation/verification.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What he must still show to substantiate his claim is that the tinnitus is related to his service/noise trauma therein.

One method of establishing service connection is by showing that the disability for which service connection is sought became manifest during service, and has persisted since.  The Veteran alleges that such is the case with his tinnitus, as he first noted it in service and it has persisted postservice.  
The fact that tinnitus was not noted in the service treatment records does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's more recent accounts of onset of tinnitus in service and persistence since is a critical factor.  The Board finds no reason to question the credibility of the Veteran's accounts that his tinnitus began in service and has persisted since, particularly in light of the relaxed evidentiary standard under 38 U.S.C.A. § 1154(b), to which he is entitled based on his service in combat.

Weighing the evidence pro and con in this matter, the Board notes that against the Veteran's claim is the opinion of the February 2010 VA audiology examiner that it is less likely than not that his tinnitus is related to service.  In support of his claim are his statements and testimony prior to and after this examination indicating that he has had tinnitus since service.  

The opinion against the Veteran's claim does not reflect adequate acknowledgment that he served in combat or of his lay account of onset in service and continuity since.  [The Board interprets the Veteran's reports in 2009 and 2010 of onset of tinnitus as "over 30 years ago" as including a range placing onset in service.]  Therefore, it cannot be found adequate and dispositive.  Upon close consideration of the entire record the Board finds credible the Veteran's account placing onset of tinnitus in service with continuity since.  He has consistently maintained that his tinnitus began in service, and has persisted.  

Considering the provisions of 38 U.S.C.A. § 1154(b), and resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's tinnitus became manifest in service and has persisted since.  The requirements for establishing service connection for tinnitus are met.  Service connection for tinnitus is warranted.




ORDER

Service connection for tinnitus is granted.


REMAND

On February 2010 VA audiological evaluation, sensorineural hearing loss (SNHL) in both ears was diagnosed.  The examiner opined that the hearing loss was not related to service because the Veteran's hearing was normal through 6000Hz bilaterally at service discharge and he did not seek audiologic care until August 2009, nearly 40 years after discharge from service.  To the extent that the examiner based the opinion on the lack of a diagnosis of hearing loss in service, the Board observes that the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also appears to suggest that the Veteran's hearing loss is unrelated to service because there is no evidence of postservice continuity of treatment, but does not address whether the hearing loss may otherwise be related to service (e,g, whether it is of a type or configuration that is related to noise trauma).  Further, the opinion does not take into account the Veteran's testimony regarding exposure to noise (with no hearing protection) in service and having hearing problems 4 to 5 years after service separation.  [Notably, the Veteran also testified that, although he had noise exposure on the shooting range during his 6 years as policeman, he wore hearing protection during this time.]  As the medical evidence on this matter currently of record is inadequate for rating purposes, the Board finds that development for another medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the record to be forwarded to an audiologist who has not previously provided an opinion in this matter (with examination of the Veteran arranged if the consulting provider deems it necessary), for review and an advisory medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  Based on review of the record (and if deemed needed, examination if the Veteran), the audiologist should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's bilateral SNHL is related to his service, to include as due to exposure to acknowledged combat noise trauma therein.  The examiner must explain the rationale for the opinion in detail.  If the opinion is to the effect that the hearing loss is unrelated to service, the examiner should identify the etiology for the hearing loss considered more likely.

2.  The AOJ should then review the record and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


